Title: To Thomas Jefferson from Edward Tiffin, 29 January 1808
From: Tiffin, Edward
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Washington Jany 29th. 1808
                  
                  by the mail last night, I received several letters from the Judges, Attorney, Marshal &c. of Ohio, relative to the proceedings in the Circuit Court now in session there, and I take the liberty to enclose two of them, one from the District Attorney and the other from the Marshal, by which you will see what has been done, and what was in train there—as well as the fears entertained (by some) of the enemies to the Unity of this Nation. 
                  with great respect & regard I have the honor to be Sir Your obt servt.
                  
                     Edward Tiffin 
                     
                  
               